DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 4/25/22.  Claims 1-8 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 recites a system for improving neuromuscular coordination in a subject. The limitation of receive inputs from one or more motion sensors affixed to a subject or affixed to a tool wielded by the subject, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or motion sensors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “motion sensor” language, “receive” in the context of this claim encompasses the user audibly making noise while another user is swinging a club, and the noise is related to the correctness of the form of the user swinging a club. The same interpretation is applied to the remaining steps in claim 7.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – one or more motion sensors. The one or more motion sensors is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more motion sensors amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claim 8.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0303426 A1 to Martikka et al. (hereinafter “Martikka”) in view of US Publication No. 2001/0015123 A1 to Nishitani et al. (hereinafter “Nishitani”).

Concerning claim 1, Martikka discloses a system for improving neuromuscular coordination in a subject (paragraph [0013]), comprising: 
(a) one or more motion sensors affixed to the subject or affixed to a tool wielded by the subject (paragraphs [0079]-[0083], [0123] – one or more sensors may be affixed to a tool or subject); 
(b) a computing device in communication with the motion sensors, whereby the sound generating device produces sounds audible to the subject that are functions of the detected accelerations (paragraphs [0079]-[0083], [0086], [0123] – device is in communication with motion sensors, sound feedback may be provided based on acceleration); and 
(c) a sound generating device controlled by the computing device (paragraph [0086], [0123]– audible signal generated by computing device based on motion).
Martikka lacks specifically disclosing, however, Nishitani discloses wherein one or more translational and/or rotational accelerations are detected by the motion detectors are converted in real time by the computing device into input to the sound generating device, whereby the sound generating device produces sounds audible to the subject, and wherein one or more sound characteristics, selected from the group consisting of volume, frequencies, waveforms and left/right channel of the sounds, are mathematically related to the translational and/or rotational accelerations detected by the motion sensors (paragraphs [0022]-[0035], [0170], [0177], [0178] – accelerations are detected by the motions and converted into sound characteristics including frequencies which relate to the motion sensors).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audible output as disclosed by Nishitani in the system of Martikka in order to have a more accurate training experience which uses a range of audible frequencies to train a user.

Concerning claims 2 and 8, Martikka discloses further comprising one or more pressure sensors affixed to the subject or affixed to a tool wielded by the subject; wherein the computing device is in communication with the pressure sensors; wherein the sound generating device converts, in real time, pressures detected by the one or more pressure sensors into input to the sound generating device; and wherein one or more of the volume, frequencies and waveforms of the sounds are mathematically related to the pressures detected by the one or more pressure sensors (paragraphs [0037], [0083], [0086] – sensors include pressure sensors and outputs include audible outputs with varying frequencies).

Concerning claim 3, Martikka discloses wherein the motion sensors are installed within a smart phone (paragraphs [0013]-[0016]).

Concerning claim 4, Martikka discloses wherein the motion sensors are installed within a smart phone (paragraphs [0013]-[0016]).

Concerning claim 5, Martikka discloses wherein the computing device comprises a processor installed within a smart phone (paragraphs [0013]-[0016]).

Concerning claim 6, Martikka discloses wherein the computing device comprises a processor installed within a smart phone (paragraphs [0013]-[0016]).

Concerning claim 7, see the rejection to claim 1. 

Response to Arguments
Applicant’s arguments with respect to the 35 USC 101 rejection have been fully considered and are persuasive in part, therefore the rejection has been withdrawn for claims 1-6, however, is maintained for claims 7 and 8.  The language “mathematically related to the inputs received from the motion sensors” can be interpreted as a mental step, once the motion sensor language is removed.  For example, if another user equates tones in any pattern to a user swinging a club, the correlation may be interpreted as some type of mathematical pattern.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more motion sensors amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. 
Applicant's arguments with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive. Applicant argues that Martikka lacks disclosing the use of the generated sounds as feedback for improving the neuromuscular performance of the subject. However, the Examiner disagrees.  Martikka discloses an example of a racket which comprises an acceleration sensor and is able to provide instant feedback for the user on the characteristics of a hit or swing in at least and feedback may be audible paragraphs [0086] and [0123].  Martikka specifically has to do with feedback for sports performance, which is interpreted as improving neuromuscular control of the subject.  Applicant’s published specification states in at least paragraph [0010] feedback is directly associated with the movement of the limbs in real time.  Martikka is disclosing instant feedback for the user based on limb movement.  Furthermore, Nishitani also discloses feedback to the user in at least Fig. 3 and related paragraphs which shows a sound system, and speaker output.  The claims are not requiring that the sound is “produced in real time” thus, if the system outputs the related sounds at all, there is sound output provided.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audible output as disclosed by Nishitani in the system of Martikka in order to have a more accurate training experience which uses a range of audible frequencies to train a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715